 MIDLAND BROADCASTERS, INC.Midland Broadcasters,Inc.andTopeka AssociationofRadioAnnouncers.Cases 17-CA-3580 and17-CA-3631May 22, 1969DECISION AND ORDERBY MEMBERSOn November 29, 1968, Trial Examiner BenjaminK.BlackburnissuedhisDecisionintheabove-entitledproceeding,findingthattheRespondent had engaged in and was engaging incertain unfair labor practices, and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He also found that theRespondent had not engaged in certain other unfairlaborpracticesallegedinthecomplaintandrecommended that such allegations be dismissed.Thereafter, the Respondent and the Charging Partyfiledexceptions to the Trial Examiner's Decisionand supporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,asamended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in this case, and hereby adoptsthe findings, conclusions,' and recommendations ofthe Trial Examiner, except as modified below.1.Although not alleged in the complaint, theTrial Examiner found that the Respondent violatedSection 8(a)(1) when supervisor Larry Jarvis askedemployee Ray Goldsich how he would vote. We donot agree. The record reveals that prior to readinghisaffidavit,Goldsich first testified that he wasasked the above question. However, his subsequenttestimonyrevealsthathevolunteeredtheinformation concerning his voting intentions withoutbeing asked. Accordingly, we shall dismiss the TrialExaminer'sfindingof interrogationasitisunsupported by the evidence.2.We also find, contrary to the Trial Examiner,that the Respondent did not violate Section 8(a)(3)and 8 (a)(5) by its failure to reassign its newscar tonewsdirector Graham following the strike. The TrialIn adopting the Trial Examiner's conclusion that Christian is properlyexcluded from the announcer's unit,we do not rely uponGreatWesternSugar Company,132NLRB 936, which not only involved seasonalsupervisors,but was subsequently reviewed and amended at137NLRB551. Instead,we rely upon WestinghouseElectric Corporation.163 NLRBNo. 96,wherein we held that only those engineers who spent 50 percent ormore of their working time performing nonsupervisory duties wereproperly included in the unit.107Examiner found that prior to participating in thestrike,Graham had possession of the Respondent'snewscar,ashewas responsible for 24 houron-the-spot news coverage, and that use of thenewscar saved Graham an estimated $10 per weekin gasolineand parking fees. On the morning of thestrike,Graham returned the car to the Respondent.During the strike and for some time thereafter, thenewscar and the 24-hour news coverage associatedwith it were assigned to other employees. The TrialExaminer concluded that the Respondent haddiscriminatedagainstGraham by its failure toreturn the car to him. We do not agree. Graham'spossession of the car was only incidental to thecorresponding duty that he be available 24 hours aday. As both the car and the duty were assigned toanother, the Respondent did not violate the Actwhen it failed to return the car to Graham.Accordingly,we shall dismiss these allegations ofthe complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,MidlandBroadcasters, Inc.,Topeka,Kansas, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder, as so modified.'IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.'Add as the last Indented paragraph on page(I)of the Appendix thefollowing:WE WILL notify the above-described employee if presently serving inthe Armed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct,asamended, afterdischarge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Trial Examiner: Upon acharge filed June 4,1968,' and amendedJuly 15,inCase17-CA-3580,byTopekaAssociationofRadioAnnouncers,referred to herein as the ChargingParty ortheUnion, the General Counsel of the National LaborRelations Board,on July 24,acting through the RegionalDirector of Region 17 (KansasCity,Missouri)issued acomplaint and notice of hearing in which it is alleged thatMidlandBroadcasters,Inc.,referredtohereinasRespondent,has violated Section 8(a)(1), (3), and (5) oftheNationalLaborRelationsAct in various ways. Asimilar charge filed onJuly 31 in Case 17-CA-3631 led ina similar manner to the issuance of a complaint onAugust 20 in which it is alleged that Respondent has'Dates are 1968 unless otherwise specified176 NLRB No. 15 108DECISIONSOF NATIONALLABOR RELATIONS BOARDviolated Section 8(a)(l) and (3) in various additional ways.Respondent's answers deny any violations of the Act. Thetwo cases were consolidated for hearing by an order datedAugust 20.Pursuant to due notice, hearing was held before me inTopeka,Kansas, on September 4, 5, 17, and 18. Atvarious times during the hearing, counsel for the ChargingParty and counsel for the General Counsel moved,respectively, to amend the charge and complaint in Case17-CA-3631toname three additional persons asdiscriminatees. I granted the motions. The issues litigatedwere whether Respondent unlawfully refused to recognizeand bargain with the Charging Party on or about May 10,whether Respondent thereafter violated Section 8(a)(5) oftheAct by unilaterally making certain changes in theterms and conditions of its announcers'employment,whether Respondent discriminated against its announcersindifferent ways, including discharging Gregory Aust onJuly 15, James Connors on September 3, ChristopherGraham on September 5, and Stanley Wall on September9, in order to discourage their membership in the Union,and whether Respondent interfered with, restrained, andcoerced its employees in the exercise of their Section 7rightsby words spoken to announcers by agents ofRespondent on several occasions.All parties appeared at the hearing and were given fullopportunity to participate, to adduce relevant evidence, toexamine and cross-examine witnesses,to argue orally, andto file briefs.Upon the entire record, including briefs filed by theGeneralCounselandRespondentandfrommyobservationof the demeanor of the witnesses whiletestifying under oath, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent, aMissouri corporation, operates radiostationKEWI in Topeka. It annually receives more than$100,000 for the services it performs, $30,000 of whichcomes from the advertisement of national brand products.On the basis of these admitted facts, the complaintsallege,the answers admit,and I find that Respondent isengaged incommerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONINVOLVEDRespondent contends, generally, that the ChargingParty is not a labor organization within the meaning oftheAct and, specifically, that it was not a labororganization onMay 10, the date on which the GeneralCounselallegesRespondentunlawfullyrejecteditsdemand for recognition.' As is more fully set forth below,fiveofRespondent's announcers had expressed theirintention in writing of banding themselves together forcollective bargaining purposes under the name of TopekaAssociation of Radio Announcers on May 10 when, as agroup,they met with Respondent's general manager andinformed him of their desires. Thereafter, on May 13, theTopeka Association of Radio Announcers came intoformal existence as an unincorporated association whenthe five put their names to its charter. No officers, assuch, have ever been elected. No dues, as such, have everbeen collected.However,as its charter makes clear, the'Respondent's answersdeny the Union's status as a labor organization ingeneral terms.However,only the latterargumentis raised in its brief.Charging Party is an association which admits employeestomembership and exists for the purpose of representingthem in bargaining over wages,hours and other conditionsof employment.Ifind,therefore,that it is a labororganization within the meaning of Section 2(5) of the Actand has been at all times material to the case.'111.THE UNFAIR LABOR PRACTICESA. Prerequisitesto Bargaining1.Existence of a labor organizationRespondent operates KEWI, a contemporary music andnews radio station in Topeka, Kansas. On April 26 itasked its announcers to sign personal service contracts. Atthat time, and at all times relevant to the 8(a)(5) issue inthis case, it employed nine persons whose duties, in wholeor in part, regularly required them to appear on the air,either as disc jockeys or as newsmen or as a combinationof both. Eight of the nine broadcast under names otherthan their real names, James Connors being the oneexception.The other eight, with their stage names inparenthesis,areLarry E. Jarvis (Larry James), StanleyJamesWall (StanWallace),ChristopherR.Graham(Tom Sawyer),GregoryVanAust (GregAustin),Raymond Edward Goldsich (Ray Dunaway),WillisRaymond Moorehead (Ray Marshall), Keith L. Christian(Keith Holliday), and Lonnie M. Stanton (Ron Stevens).'Connors,Wall,Graham, Aust, and Stanton retained alawyer who undertook to deal with Respondent aboutobjections which the announcers had to certain provisionsin the contracts. The lawyer conferred with Respondent onMay 9. A meeting of the announcers with Robert F.Russell,Respondent's vice president and general managerof Station KEWI, was scheduled for the morning of May10.After retaining an attorney, Connors,Wall, Graham,Aust, and Stanton explored the possibility of unionization.They called David Schnabel, executive secretary of theKansasCity local of the American Federation ofTelevisionandRadioArtistsand asked AFTRA toorganizeRespondent's announcers. There were severaltelephone conversations between Connors, as spokesmanfor the five,' and Schnabel in the week or 10 days beforeMay 10. Finally, Schnabel told them that AFTRA couldnot afford to move into the Topeka area at that time andsuggested that they form their own labor organization.The attorney they had retained declined to undertake thetask of organizing a union for them. On the night of May9-10 Connors asked Schnabel what the five could do toprotect themselves, especially in view of the imminentmeetingwithRussell.Schnabeladvisedthattheyimmediately draft a "letter of intent" and, without delay,retain James Rose, the Topeka attorney who representsthe Charging Party in this matter. Consequently, at 1 a.m.on May 10, the five drafted and all signed a letter datedMay 10 and addressed to "Mr. Robert F. Russell, KEWIRadio" which reads:'Iowa Industrial Hydraulics,Inc.,169NLRBNo27;Grand LodgeInternationalAssociationofMachinistsandAerospaceWorkers,AFL-CIO,159 NLRB 137,Stewart Die Casting Division(Bridgeport) ofStewartWarnerCorporation, 123 NLRB 447.41have attempted to refer to these men by thew real names at all timesherein,although their real and stage names are used indiscriminatelythroughout the transcript.'Ihave referred to Connors,Wall,Graham,Aust,andStantoncollectively as "the five"throughout this decision in describing actions MIDLAND BROADCASTERS, INC.109We, the undersigned, members in good standing of theTopeka Association of Radio Announcers, hereafterknown as TARA, hereby demand all rights as thecollective-bargaininggroupforthemajorityofannouncersatKEWI,to negotiate with the company onmatterspertainingtowages,hoursandworkingcondition.Topeka Association of Radio Announcers consists of:followed bythe signaturesof Connors,Wall,Graham,Aust,andStanton.This letterwas never sent toRespondent.On May 10 Rose sent a letter, addressed to Russell,which informed Respondent that Rose's firm had beenretained to represent "a group of your broadcastingemployees who have become organized under the style ofTopeka Association of Radio Announcers." This letteralso named Connors, Wall, Graham, Aust, and Stanton,claimed that they, as members of the Union, constituted amajority of Respondent's "broadcast employees," anddemanded that Respondent recognize the Union.On May 13 Connors, Wall, Graham, Aust, and Stantoneach signed two documents which had been prepared forthem by Rose. One is headed AUTHORIZATION FORREPRESENTATION and authorizes the Union "...torepresent us for purposes of collective bargaining withinthe meaning of the Labor-Management Relations Act, tonegotiate collective-bargaining agreements on our behalf,and to petition for an election before the National LaborRelationsBoard and/or achieve recognition from ouremployer withoutan election."The second is headedCHARTER of the TOPEKA ASSOCIATION OFRADIO ANNOUNCERSandbegins,"We, theundersigned, employees of Midland Broadcasters, Inc.,(Radio Station KEWI) hereby associate ourselves togetherto form and establish a non-profit labor organizationunder the laws of the United States of America and theState of Kansas." It then sets forth the name, principalplace of business (Connors' home address), purpose, andcharternembers of the Union (i.e., Connors,Wall,Graham, Aust and Stanton). It states that membership islimited to "employees of employers in the radio andtelevision broadcasting industry."On May 16 Rose sent a special delivery letter toRespondent which reads, in part:Dear Mr. Russell:Please be advised that as of 6:00 AM, May 17, 1968,your broadcasting employees will engage in a strike toprotestyour unfair labor practice in refusing torecognize and bargain with the Topeka Association ofRadio Announcers as their bargaining agent.Demand is again made that you recognize andbargain with Topeka Assocation of Radio Announcersas the duly authorizedbargainingrepresentative of amajority of your broadcasting employees, that is, thoseemployees who frequently or regularly appear beforethe microphone...which they took concertedly.Ido not mean to imply that all five men werealways present when a concerted action took place. Their various workschedules in Respondent's 24-hour broadcast day frequently caused one orthe other to be absent from their meetings in the period prior to May 10.For example Gregory Aust had the all-night disc jockey show frommidnight to 6 a.m. Consequently,he was not actually present when theothers signed the May 10 "letter of intent" (see below) at I a.m. on themorning of May 10. However,he signed it later that day, apparentlybefore the 9 a.m. meeting with Russell.The Union has no officers as such, although Connorshas acted as spokesman for the five. The Union has nodues,althoughConnors,Wall,Graham,Aust,andStanton have agreed to share equally any legal expenses.Respondent contends that Rose's letter of May 16 wasthe first valid demand for recognition since the Union didnot come into existence until after the meeting of the fivewith Russell on May 10 and after receipt of Rose's letterofMay 10 by Respondent. I find no merit to thisargument.In the first place, the demand voiced byConnors on May 10 (about which more immediatelybelow) and written by Rose on the same day was acontinuing demand which fully apprised Respondent asearly as May 10 of its employees' intentions with respectto organization and thus was in effect on May 13 whentheUnion came into existence in a formal sense. In thesecondplace,a labor organization is, at most, anunincorporated association and beginsina legalsense assoon as two or more persons expressly band themselvestogether for purposes of collective bargaining. Therefore, Ifind that the Union came into existence in the earlymorning hours of May 10 when Connors, Wall, Graham,Aust,andStantonplightedtheirtroth.The onlysignificance of their unsent letter to Russell dated May 10is that it now provides demonstrative evidence of their act.If they had never written it, the Union would nonethelesshave been born at that moment. The fact that theyrecorded their act in the form of a letter addressed toRussell which Respondent never saw affects the comingtogether of the five not one whit.2.DemandRussell called a meeting of the announcers for 9 a.m.May 10 after conferring with their original attorney theday before and, he thought, resolving all the disputes overthe proposed personal service contracts in order to discusschangesin the contracts with them.' Russell began byexplainingthe changes he had worked out with theirattorney which, he understood, would take care of theirobjections.When he asked for questions, Connors spokeup on behalf of the five. As he had been instructed byRose prior to the meeting, Connors informed Russell thatthe five had formed the Union, that he was demandingthatRespondent recognize and bargain with it as therepresentative of Respondent's announcers, and that theUnionwas represented by Rose. Russell expressedsurprise that the announcers had not brought their gripesto him and invited them to discuss such matters with himon an individual basis. Connors refused. Instead, he againreferred Russell to Rose.The record is unclear as tojust which announcers attended this meetingIt is undisputed that Connors,Wall, Graham,and Stanton were presentConnors first testified that Aust was also present,then expressed someuncertainty.Graham and Wall did not name Aust as among those present.Aust was not asked whether he was present.Russell named the five plusMoorehead but expressed some uncertainty.SinceAustworked themidnight to 6 a.m. shift it is unlikely that he would have stayed around foramidmorning meeting.Also, it is clear that dissatisfaction with theproposed personal services contracts was not limited to Connors,Wall,Graham,Aust, and Stanton. Therefore,it is likely that announcers otherthan the five would have attended a meeting called by Russell to discussthose contracts.Consequently,Ifind that the announcers present for thismeeting were Connors, Wall, Graham, Stanton, and Moorehead.However,Iattach no significance to Aust'sabsence since it is undisputed thatConnors said he was speaking on behalf of the five and Russell did notquestion that fact. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 17,afterConnors,Wall,Graham, and Auststruck in protest of Respondent refusal to recognize theUnion,WilliamHaynes,theattorneywho representsRespondent in this matter,wrote Rose.Haynes'letterreads,in part:Your letterdatedMay 10, 1968,on behalf of theTopekaAssociationofRadioAnnouncers, to theMidland Broadcasters,Inc. (KEWI) has been referredto me for answering.You are herebyadvised that the employer has a goodfaith doubt that said Association represents a majorityof the employees in an appropriate unit for purposes ofcollectivebargaining.Moreover,theCompanyquestions the status of the Association as a labororganization within the meaning of the National LaborRelationsAct....Respondent contends that the Union'sdemand forrecognition was not rejected by it until May 17. I findthat theUnion satisfied the formal prerequisite tobargaining of a demand for recognition when Connorsspoke to Russell at the meeting of announcers on May 10and that Respondent then and there formally refused eventhough,as is undisputed,Russell spoke no magic words.3.Appropriate UnitThe General Counsel contends that a unit limited toRespondent'sbroadcastingemployees,i.e.,thoseemployees who regularly or frequently appear before amicrophone, is appropriate for bargaining.Respondentcontends that only a unit of announcers, engineers, andproduction programmers is appropriate. The parties are inagreement that salesmen, office clerical employees,guardsand supervisors should be excluded from any unit foundappropriate herein.Respondent's operation is divided into departments, twoof which are the program department and the engineeringdepartment. Jarvis was promoted from head announcer toprogram director on April 17 and thus became head of theprogramdepartmentatthattime.The programdepartmentconsistsofannouncersandproductionprogrammers. Production programmers prepare the logwhich announcers follow while on the air and performother clerical duties in connection with Respondent'sprogramming. They do not appear on the air. On May 10there were two female employees performing these duties.No employee of Respondent has ever transferred from ajob as production programmer to a job as announcer orvice versa.On May 10 the engineering department was headed byKeith Christian and numbered five engineers in additionto the chiefengineer.Christian began his employmentwith Respondent as an announcer. When he became chiefengineer he continued to run a disc jockey show from 10p.m. to midnight,Monday through Friday. Other thanChristian and Jarvis, who began with Respondent as anengineer and an announcer simultaneously, there has neverbeen any interchange between announcers and engineers.Engineers work at Respondent's transmitter,some milesremoved from its studios, where they monitor theequipment and make minor repairs.Program department employees are paid on a monthlysalary basis with, however, time and a half for overtime.Engineersare paid on an hourly basis. All employeesshare the same fringe benefits, such as vacations andgroup insurance.Since announcers and engineers perform different dutiesat different locations under different supervisors withoutany significant interchange, a unit which covers bothprogramming and engineering departments is not the onlyone appropriate for Respondent's employees. Since theBoard has held that a unit limited to radio stationemployees who frequently or regularly appear before themicrophonecanbeappropriateandRespondent'sproductionprogrammersdonotpossesssuchacommunity of interest with Respondent's announcers as torule out application of that rule here, a unit comprised ofall production department employees is also not the onlyone appropriate here. Therefore, I find that a unit limitedto Respondent's announcers is appropriate for purposes ofcollectivebargaining.HamptonRoadsBroadcastingCorporation (WGH),100 NLRB 238;KPOJ, Inc.,129NLRB 727;National Broadcasting Company, Inc.,160NLRB 1440.4.MajorityThe partiesagreethat Larry Jarvis is properly excludedfrom an announcers unit because, as program director, hewas a supervisor within the meaning of the Act after April17.The significance of Respondent's contentions withrespect to labor organization and demand and refusal liesin the position it takes with respect to the other eightannouncersplus events which took place before and on theday the Union struck Respondent, May 17.'Of the eight men who, in addition to Jarvis, frequentlyor regularly appeared before Respondent's microphoneson May 10, the parties agree that James Connors, StanleyWall,GregoryAust,Raymond Goldsich,RaymondMoorehead, and Lonnie Stanton are properly included ina unit of announcers.'The General Counsel would excludeKeithChristianandRespondentwouldexcludeChristopher Graham, each on the ground that he is asupervisor within the meaning of the Act.KeithChristianworked 30 hours a week as chiefengineerand 10 hours a week as a disc jockey. The partiesagree that his duties as chief engineer made him asupervisor insofar as his relationship with the engineers isconcerned and that he had no supervisory authority offunctionswithrespecttotheotherannouncers.Respondent relies on the latter fact to argue for hisinclusion on the authority ofBerea Publishing Company,140 NLRB 516, wherein the board held that an employeewith dual functions could be included in a unit on thebasisofhiscommunity of interest with the otheremployees in that unit despite the fact that he spent lessthan 50 percent of his time working in that unit. I agreethatChristian,as an announcer,had a community ofinterestwith the other announcers.However,BereaPublishingdual-function employees who wore two rank and file hats.Since Christian wore a supervisor's hat as chief engineer, Ihold that he is properly excluded from an announcers unit.Unlike the carpenter inDimeo Construction Company,122 NLRB 980, who had worked for the same employerat various times as a carpenter, carpenter foreman, andsuperintendent and was found to be an employee ratherthan a supervisor in an 8(b)(2) context, Christian waschief engineer and disc jockey simultaneously althoughperforming the duties of the two jobs at different hours ofthework week. Like the year-round employees in theGreatWestern Sugar Company,132NLRB 936, who'Connors,Wall, Graham, and Aust struck.The strike ended May 20. MIDLAND BROADCASTERS, INC.exercised supervisory authority only during the season andwere excluded from a unit of seasonal and year-roundemployees for that reason, Christian's relationship withmanagement as chief engineer so colored his total imageas to outweigh the community of interest with theannouncers that his 10 hours a week before themicrophone otherwise gave him.On May 10 Christopher Graham and Lonnie Stantonwere the only newsmen among Respondent's announcers.Respondent's program format calls for 5 minutes of newsbeginning 5 minutes before each hour, referred as the 55news,and news bulletins or "headlines"at 20 minutesafter and 20 minutes before each hour, referred to as the20-20 news. The newsman's duty is to prepare thematerial for each of these broadcasts and, if present in thestudio at the appropriate time, read it on the air. If thenewsman is out of the studio covering a story, the discjockey in whose show the newscast falls reads the newsand, if necessary, prepares it. Newscasts which fall inperiods when there is no newsman on duty are preparedand presented by disc jockeys.Graham had worked for Respondent longer thanStanton, was paid a larger salary than Stanton, and hadauthority to tell Stanton what news events he shouldcover.Graham also had the title of news director.Graham's hours were 6 a.m. to noon, Monday throughSaturday, Stanton's were 12:55 p.m. to 7 p.m. MondayandWednesday through Saturday, 10:55 a.m. to 7 p.m.Tuesday. The 1-hour overlap of Graham's and Stanton'shours on Tuesday morning was provided to permitGraham regularly to cover meetings of the Topeka CityCouncilwhich take place at that time. The workingarrangement between Graham and Stanton was that eachwould leave notes for the other about news events thewriter of the note could not cover. Although the systemwas highly informal and there is no evidence that any suchdistinction was ever expressly laid down by Respondent, Ifind that a note from Graham to Stanton had the statusof an order while one from Stanton to Graham was asuggestion only. There is no evidence that Stanton everfailed to cover a news event ordered by Graham. There isno evidence that Graham ever failed to cover a news eventsuggested by Stanton.Respondent relies onGraham's authority to tellStantonwhat news events to cover in arguing thatGraham responsibly directed the work of Stanton andwas, therefore, a supervisor within the meaning of theAct. I disagree. Graham did not direct the work ofStanton in any immediate sense,especially in view of thefact that they were present for duty at the same time, atmost, only 1 hour per week. The relationship betweenthem was, at most, that of journeyman and helper andinvolved only the carrying out of routine tasks without theexerciseofindependentjudgment.SinceGrahampossessednone of the other indicia of supervisoryauthority and since his title alone is not enough to conferthat status on him, I find that he was not a supervisorwithin the meaning of the Act. He is, therefore, includibleinaunitofRespondent'sannouncers.NationalBroadcasting Company, Inc.,supra.Respondent further contends that Stanton should not becountedasasupporterof the Union because hisadherence was coerced in the first instance and because hehad withdrawn by May 17 when, in Respondent's view ofthecase,itfirstrefusedtheUnion's demand forrecognition.'During the period when the five werewrestlingwiththeproblemofhow to cope withRespondent's insistence upon personal service contracts111and were in telephone communication with Schnabel, thequestionarose of what, if any, pressure they could bringto bear on colleagues who did not go along with them inthe event they went on strike. The suggestion was madethat it might be possible to get AFTRA's help at least tothe extent of bringing pressure to bear on others not tocross their picket line. The five spoke to each other intermsof"blackballing"theircolleagues,especiallyRaymond Moorehead. Which of the five first raised thesubject is not clear, although Stanton conceded that itcould have been he. In any event, the subject wasdiscussed in the telephone conversations Connors had withSchnabel during this period. Finally, an arrangement wasreached under which Schnabel was to send a letter whichthe five could show to would-be picket line crossers.Apparently this arrangement was reached on the eveningof May 13 since it was discussed by the five that eveningbefore they signed the Authorization for Representationand Charter detailed above, and Connor's wife made aspecial trip to Kansas City the next day to pick it up. Theletter isdatedMay 14, addressed to Jim Connors andreads, in pertinent part:...I haven't heard yet from National AFTRA when wecan expect the hiring of a new Field Rep. to service theCentral Region but hope it will be shortly. Keep meposted on all developments, not only at KEWI but anyinterestyou might hear of at the other stations. Whenwe can get sufficient personnel to service the CentralRegion I am sure that Topeka will be a prime area fororganization...P.S. I would be interested in the names and SocialSecurity Numbers of any performers who act contraryto the best interest of this effort on the part of theKEWI Announcers to obtain just and equitable termsand conditions of employment.On the evening of May 16 Stanton joined Connors,Wall, Graham, and Aust in painting picketsignsfor theirstrike, scheduled to begin at 6 a.m. the next morning.SometimeaftermidnightthatnightStantonwasawakened from sleep by his roommate, RaymondMoorehead.Moorehead was angry, he said, becauseConnors had shown him Schnabel's letter and sought toforce him not to cross the picket line by threatening himwithbeingblackballed in the industry. Stanton andMoorehead talked until dawn. Stanton then called hisfather, an executive in the radio business, and sought hisadvice.As a result of his conversations with Mooreheadand his father, Stanton changed his mind about joining inthe strike.Stanton crossed the Union's picket line to go to workon the morning of May 17. He told Russell that he wasworried about what might happen to him in Kansas Cityas a result of crossing the picket line. Kansas City is a"major market" in the radio business to which announcersinTopeka, apparently a "minor market," aspire toadvance in furtherance of their careers. Stanton toldRussell about the discussions the five had had about"blackballing" in the period leading up to the strike. Hedid not tell Russell that he had joined with the fourstrikers in organizing the Union because he feared hewould be blackballed. Stanton took no affirmative actionto end his membership in the Union, either by word ordeed, until August when, in preparation for hearing inthese cases, he was invited to meet with Rose and counsel'This portion of my decisionisbased onthe testimony of Stanton, whomI credit 112DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the General Counsel. In a letter mailed to Rose onAugust 28, Stanton replied:Regarding a letter from Mr. Robert E. Funk, Jr., oftheNationalLaborRelationsBoardRegion 17,suggesting a meeting between myself and Mr. Rose andMr. Jolley for the purpose of discussing the trial ofN.L.R.B. cases numbers 17-CA-3580 and 17-CA-3631,MidlandBroadcastersIncorporatedonThursday,August 29.With all respect, I fail to see the necessity for such ameeting since I terminated my involvement with theTopeka Association of Radio [sic] on May 17, 1968.The Union has never taken any formal action to expelStanton from its ranks.In Respondent's view of all the issues so far considered,Respondent can be under no duty to bargain with theUnion because, there being no labor organization inexistence prior to May 13, there was no operative demandto bargain until that time and no operative refusal of thatdemand until Haynes' letter of May 17. By that time,since Stanton cannot be counted among the Union's rankswhichever of the reasons set forth at the beginning of thediscussion of Stanton's travail is relied on, Respondenthad a good faith doubt of the Union's majority even inthe announcers' unit whose appropriateness Respondentdoes not concede on the basis of the facts available to it.The Union, Respondent says, on the morning of May 17had only three adherents - Connors, Wall, and Aust -in a unit of seven - the three just named plus Goldsich,Moorehead, Stanton, and Christian.IdisagreewithbothofRespondent's reasons foreliminatingStanton from the Union's ranks. First, it isclear from his own testimony that he was not coerced intosigning theMay 10 "letter of intent" and the May 13AuthorizationforRepresentation and Charter by theblackball conversations being carried on by himself andhis fellow dissidents. Schnabel's letter was intended tobri ng pressure not on Stanton, who wanted it as a weaponto use in the fight of the five for the rights they sought,butonotherannouncers,among them Stanton'sroommate Ray Moorehead, who were reluctant to join thefive.Stanton did not change his mind about the step hehad freely taken to join with Connors, Wall, Graham, andAust in organizing the Union and calling a strike againstRespondent until his talk with Moorehead a few hoursbefore the strike was scheduled to begin. Second, the factthat Stanton then crossed the picket line establishes onlyhis refusal to strike, not his withdrawal from the Union.Since he did nothing to terminate the relationship untilAugust, he continued to be a member at all times relevanthereindespitewhat he thought in August was thesig nificance of his action in May.'In summary, therefore, I find that, on May 10 and atall other relevant times, the Union represented a majorityof fiveConnors,Wall, Graham, Aust, and Stanton -inan appropriate unit limited to Respondent's sevennon-supervisory announcers- the five just named plusGoldsich and Moorehead - and that, on that date, theUnion made a legally sufficient demand for recognitionwhich continued in effect at all relevant times. Thus allthe prerequisites to bargaining were met at all relevanttimes.The question remains whether these and/or other'It is, I think,an interesting commentary on the thought processes of theearnest young men, uninitiated in the mysteries of labor law,involved inthismatter but a matter of no significance that Stanton chose the word"involvement"rather than"membership"when he wrote to Rose.events gave rise toa duty onRespondent's part tobargainwith the Union. That issueisdiscussedunderThe 8(aXS)Allegations below.B.The Independent 8(aX 1) Allegations1.The conversations of Russell and/or Reynolds withConnors on May 10 and May 131°Shortly after Russell's meeting with the announcers onthemorning of May 10, Russell took Connors to theofficeofFredReynolds,presidentofRespondent.Reynolds asked Connors if he knew what he was gettinginto and told Connors that Respondent had gone throughthe same thing with its engineers 2 years before." He saidthat Respondent had been able to beat the engineers thenand was prepared to follow the same course with theannouncers.He pointed out that Respondent was in amuch better position than the five to bear the expense of adrawn-out Labor Board election fight.The conversation then turned to Connors' personalsituation and his prospects with Respondent. Russell toldConnors that he had reached a crossroad in his career.There wasa discussionof youth and its propensity tobuck the establishment, Reynolds at one point citing hisown son as an example.Reynolds pointed out to Connorsthathe had to make a choice between bucking theestablishment and going along with it, between deciding hewanted to be a disc jockey for the rest of his life anddeciding he wanted to move up to better things in theradioindustry.RussellremindedConnorsofaconversation they had had a couple of months before, onthe occasion of Connor's last raise, when the possibility ofRespondent's opening up an FM station and the value toRespondent of Connors' prior experience at an FMstation had been discussed. Reynolds and Russell toldConnors that Respondent would need someone to manageitsFM station, if it started one, and that he would end hischances of getting that job if he insisted on bucking theestablishment as he was doing. Finally, Reynolds askedConnors if he was going to go ahead. Connors replied thathe did not know, that the decision was not his alone tomake, and that he would have to talk to the others.On the following Monday morning, May 13, Connorshad occasion to go to Russell's office to get a key, Russellasked Connors if he had made a decision based on theMay 10 discussion. Connors said, "No, not yet." Russellsaid,"You had better make a decision pretty quick. Ihave to know this afternoon. That is when our defensemechanism goes into action."Later that day, in the control room, Russell againasked Connors if he had made up his mind. Connors saidthat the five were going to go ahead with their plans.Russell said, "You know you are not going to win becauseyou don't have a majority of the broadcasting employees."On the foregoing, I find that Fred Reynolds,Respondent's president, onMay 10 and Robert Russell,This section is based on the credited testimonyof Connors.Reynoldsdid nottestifyRussell's version differsfrom Connors' in detail,emphasis,and shading. I found Connors, like all of GeneralCounsel'switnesses, astraightforward if brash young man. Russell,on the other hand, wassomewhat evasive and inclined to attempt to substitute his opinions forfacts in areas damaging to Respondent."The Directorof the 17thRegion issued a Decision andDirection ofElection inMidland Broadcasters, Inc.(Radio StationKEWI),Case17-RC-4935,on December23, 1965, in which hedirectedan election in aunit of Respondent's transmitter engineers.Petitioner was InternationalBrotherhood of Electrical Workers,Local No. 226, AFL-CIO. MIDLAND BROADCASTERS, INC.Respondent's vice president and general manager, on May10 and 13 interrogated an employee about his unionactivitiesand desires,promised him future economicbenefitsifhe refrained from union activities, andthreatened him with loss of those benefits if he persisted inhis effortsto organize Respondent'semployees,therebyviolating Section 8(a)(l) of the Act.2. Jarvis'conversationwith Goldsich on May 19 andsubsequent events'2Raymond Goldsich, a high school senior, workedpart-time as a disc jockey for Respondent during the1967-68 school year. In mid-May he was on a leave ofabsence to permit him to participate in the activities whichkeep seniors busy as graduation nears.Following hisgraduation, he went to work full-time on June 10. He quit2 weeks later.On May 17 Goldsich received a call from Russell, whoasked him to come to work, saying that Respondent coulduse him full-time immediately. Goldsich asked if theannouncers were on strike. Russell replied that they were.Goldsich put Russell off. Goldsich then called Schnabel.He asked what might happen to him if he crossed thepicket line at KEWI.On May 19, while the strike was in progress, Goldsichcalled Larry Jarvis and discussed the situation with him.Jarvis filledGoldsich in on what was going on. Jarvisnamed the four announcers who were out on strike andsaid that the score was tied, four announcers who did notwant a union being at work and four who did being outon strike. Goldsich said that he was willing to come towork immediately if Respondent needed him but that hewould rather not get mixed up in the situation in light ofhis conversation with Schnabel. Jarvis replied, "We willget by all right without your working. You do not have tocome to work right away. What we need right now is yourvote." Two days later, after the striking announcers hadreturned to work, Goldsich called Jarvis again. It wasarranged that Goldsich would wait a while longer beforecoming to work for Respondent.Goldsich began working full-time for Respondent onMonday, June 10. On June 12 Jarvis telephoned Goldsichwhile Goldsich was working." Goldsich told Jarvis that hehad been talking about the union situation with the otherannouncers and thought there was some merit to thearguments of the five that they were being treatedunfairly.He pointed out that the schedule which had goneinto effectwhen he was added to the full-time staffrequired Christopher Graham to work until midnight onSunday, then return to the station at 5:50 a.m. onMonday. Goldsich said he did not think that was fair. HeaskedwhetherGraham's being for the Union hadanything to do with his getting a schedule like that. Jarvisreplied thatGraham and the other strikers had beendisloyal to Respondent and Graham was only getting whathe deserved. Jarvis asked Goldsich how he would vote. 1°Goldsich replied that, in light of his conversations withConnors and Graham, he did not know which way hewanted to vote. Jarvis replied, "It was our understandingwhen you came to work for us that you were going to beon our side.""This section is based on the testimony of Goldsich,whom I credit overJarvis, where there is any discrepancy between their versions,for the samereasons I credit Connors over Russell."Apparently it is not uncommon for disc jockeys to use the telephone orto perform other chores while technically on the air I gather that, while113The next day Goldsich received a memorandum fromJarvis criticizing his work. Goldsich asked Jarvis aboutthe memorandum he had received and the fact that Jarviswas giving out more memoranda than previously. Jarvissaid that his purpose was to create a record so that, in theevent Respondent decided to discharge anybody, it couldprove that the employee had been warned about doingwrong the things for which he was ultimately let go.Ifind the statement of Larry Jarvis, Respondent'sprogram director, to Goldsich on June 12 that it wasRespondent'sunderstanding,whenGoldsich came towork, that Goldsich would be on its side, coupled withJarvis'statement to Goldsich onMay 19 that whatRespondent needed was Goldsich's vote and with Jarvis'statementonJune12aboutGraham's schedule,constitutesan implied threat of economic loss to anemployee and thus is violative of Section 8(a)(1). Thecomplaints in this matter do not allege any interrogationof employees by Jarvis. However, since what Jarvis said toGoldsich in the June 12 telephone conversation wasthoroughly litigated, I find that Jarvis further violatedSection 8(a)(1) in that conversation by asking him how hewould vote.3.Russell's conversationswith Goldsich on May 31,June 10,and June 1315On May17Respondent mailed both an unfair laborpractice charge and a petition for an election to theBoard'sregional office in KansasCity." In Case No.17-CP-87,Respondent alleged that the Union's picketingwas violative of Section8(b)(7)(C)of the Act. In17-RM-384 itsought an election as a result of the Union'sclaim to represent its announcers.On May 27Respondent filed a second unfair laborpractice charge against the Union.Case 17-CB-607 allegesa violation of Section 8(b)(1)(A) in that"On or aboutMay 16, and at various times thereafter, [the Union] .. .threatened,intimidated and coerced Raymond Goldsich,Lonnie Stanton,Ray Mooreheadand Gregory Aust withregard to future employment.... .On May 30Respondent asked Goldsich to give a statement to aLaborBoard field examiner in support of its charge.Goldsich didso.The next day Russell asked Goldsich ifhe had gottena copy of hisstatement.Goldsich repliedthat he was supposed to get onebut did yethave it.The regional office dismissed Respondent'scharge inCase 17-CB-607on June 7.On June 10 Russell againasked Goldsich if he hada copy of hisstatement to theLaborBoard.He also asked Goldsich to make anotherstatement to Respondent's attorney.Respondent's purposein seekinga copy of Goldsich'sBoard statement and intaking another affidavit from him was to appeal theRegional Director's dismissal of its charge on the groundthat the field examiner had refused to include in thestatements he took certain information with respect to theblackballing facet of the situation which I have discussedabove.the platters are spinning, the disc jockey's microphone is cut offand he isfree to speak on the telephone or do other things without being heard onthe air."Respondent's petition for an electioninCase 17-RM-384 was pendingat the time.See fn.16 below."The factsin this section are undisputed."Both cases were docketed in the RegionalOffice on May 20.Both weredismissedshortly before the complaint was issued in Case 17-CA-3580 onJuly 24 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 13 Goldsich accompanied Russell to the officeofWilliam Haynes,Respondent's attorney.Russell againasked Goldsich whether he had obtained a copy of hisBoard statement. Goldsich replied that he had not butthat he would get one and bring it to Russell.HaynestookanotherstatementfromGoldsich.Goldsichsubsequently gave to Russell,forHaynes'use, a copy ofhisBoard statement.Haynes mailed his appeal of Case17-CB-607 onJune 19.The General Counsel relies on the well establishedprinciple that an employer violates Section 8(a)(l) whenhe interrogates his employees about statements they havegiven to Board investigators and seeks copies of theirstatements in arguingthatRussell's queriesofMay 31,June 10,and June 13 were violative.Johnnie'sPoultryCompany,146 NLRB 770;Winn-DixieStores, Inc.,143NLRB 848;TexasIndustries,Inc.,139 NLRB 365;HiltonCredit Corporation,137NLRB 56. I disagree. Each ofthe cases in which the Board has reiterated this principlehas involved charges against an employer and his efforts,or the efforts of his attorney, to find out what theemployees have told the Board about them so that hecouldpreparehisdefense.As theBoard said inWinn-Dixie:Pretrial statements taken by the General Counsel areintended to record and preserve the facts leading to thealleged unfair labor practices on which the charge isbased.As such, these statements necessarily reveal theemployees'attitudes,activities,and sympathies inconnection with the Union. Moreover,the statementsdivulge the union sympathies and activities of otheremployees and the conduct of the supervisors towardthe Union and its adherents. As such, they should be asfree of any inquisitive interest by the Employer as arethe employees'union activities themselves.Knowledgeby the employee that his Employer is manifesting aninterest in what the employee may say about him canonly exert an inhibitory effect on the employee'swillingness to give a statement at all or to disclose allof the matters of which he has knowledge for fear ofsaying something that might incur the Employer'sdispleasure and possible reprisal.None of these elements is present here.Rather,GoldsichtalkedtotheBoard'sinvestigatoratRespondent'srequest in order to give to the BoardinformationRespondent thought Goldsich had whichwould support Respondent's charge.When the RegionalDirectorfoundnomerittoRespondent'scharge,Respondent could not intelligently appeal to the GeneralCounselwithout knowing wherein the information onwhich the Regional Director had based his decisiondiffered from the facts as Respondent understood themfrom its own conversations with the witnesses it had reliedon in filing charges in the firstplace.Thus,under thesecircumstances,Respondent'smere request to Goldsich toget it a copy of his statement to the Board, absent anyother pressure to force him to comply, is a necessary partofRespondent'sright to avail itselfof theBoard'sprocesses,not an invasion of its employees'rights toinvoke the Board's help without coercion. I find,therefore, that Russell did not violate Section 8(a)(1) onMay 31, June 10, and June 13 when he asked Goldsich fora copy of thestatementwhich Goldsich had furnished tothe Board as Respondent'switness in support of an unfairlabor practice chargefiledbyRespondent against theUnion.C. The 8(aX3) Allegations1.The events immediately following the May 17-20strike"a.Christopher Grahamand the news carAs indicated, the strike began on Friday, May 17. OnMonday,May 20, the strike was abandoned. Connors,Wall, and Graham signed and delivered to Respondent aletter datedMay 20 in which, on behalf of themselves andAust, they made an unconditional offer to return to workand repeated their demand for recognition of the Union astheircollective-bargainingrepresentative.Allfourannouncers returnedto work.As part of its news operation, Respondent operates atelephone-equipped automobile known as the news car orthemobile unit which is used for covering local newsevents. Prior to the strike, the news car was assigned toChristopher Graham as news director. This meant that hewas on 24-hour call to cover any events which requireduse of the mobile unit. Consequently, when he was not atwork he was required to have the news car with him. WithRespondent's permission he drove it to and from workand on personal errands or social events in and aroundTopeka. Use of the news car on his own as well as onRespondent's business was a prequisite of his job whosevalue Graham estimated at $10 a week in gasoline andparking fees saved.On the morning the strike began Graham parked thenews car in its usual garage stall at the studio and turnedin the keys.When the strike ended Graham, by note,asked Jarvis to return the keys. Jarvis failed to reply. Thekeys were returned to Graham in the middle of July, whenhe again became responsiblefor 24-hour on-the-spot newscoverage. During the period from May 17 to mid-July, thenews car and the responsibility were assigned to LonnieStanton, the secondnewsman,for a period of 1 week andto Jarvis for the rest of the time. Graham was on vacationfor 2 weeks during this period. On two occasions whenevents occurred during Graham's shift which requiredon-the-spot news coverage, Graham obtained the keys tothe mobile unit from Jarvis and gave them back when hereturned to the studio.b.StanleyWall, his lunchand his wifePrior to the strike it was Stanley Wall's custom to eathis lunch inthe disc jockeys'lounge.The disc jockeys'lounge is an officewith a desk and a telephone which the'Trhe facts in this section are essentially undisputed. As indicated above,I credit Jarvis only where his testimony is corroborated.In addition to hisdemeanor,Irely on the following specific inconsistencies in his testimonyin discrediting him generally as well as with respect to the particular pointson which the inconsistencies bear (1) Jarvis denied any knowledge thatMrs.Wall was keeping Wall company at the station on Sunday afternoonsprior to the Sunday after the strike. However,in detailing his reasons fororderingWall to stop eating his lunch in the disc jockeys' lounge,Jarvissaid, "I informed him...for several reasons,me not having a telephoneinmy own office it was bad news for me to go in there and find him andhiswife eating their lunch."Iconsider Jarvis' reference to Mrs.Wall inthis context an admission that he knew she frequently visited her husbandat the studio.(2) Jarvis testified that he changed Graham'sschedulearound August 1, as soon as the inequity was called to his attention, yet headmitted that, in their June 12 conversation,Goldsich told him thatGoldsich thought the new schedule discriminated against some of theannouncers MIDLAND BROADCASTERS, INC.announcers are free to use when not in the control room.Italsocontainsthe office coffeemachine.Jarvis,asprogram director,has an office elsewhere which does notcontain a telephone.He customarily uses the telephone inthe disc jockeys'lounge.On the dayafter the strike endedWall, as was hiscustom,went to the lounge with sandwich in hand. Hewas met thereby Jarviswho told him there wasa policyagainst eating in the lounge and that,because it interferedwithJarvis'use of the telephone,he could not eat there.When Wall protestedthat he was all ready to eat hissandwich,Jarvis relentedfor that daybut ordered him nottoeathislunchthereinfuture.A three-page,single-spaceddocument entitled"KEWI GENERALADMINISTRATIVE POLICY"contains no mention ofeating in thedisc jockeys'lounge.On the Sunday after the strike ended, that is, onSunday May 26,as she had on previous Sundays sincetheirmarriage the precedingOctober,Mrs.WallaccompaniedWall to the studio to keep him companyduring his 6-hour afternoon disc jockey stint.Jarvis sawMrs.Wall there.He told Wall thathe would have to tellhiswife to leave because of Respondent'spolicy againstvisitorsinthestation.Theaforementionedpolicydocument contains various provisions the gist of which isthat visitors will not be encouraged and anyonewho wantsto see the station in operation will be given a brief lookand ushered politely out.It reads,in part:7.Visitors:.. .d. If you bringin personal friends or relatives tolookatthe station,make it brief.Show themaround,then,after a reasonable time, leave.e.Air Staffwill not have visitors while on the air .During the 1967 football season Wall had occasion tocomment to Jarvis one Monday what a big help his wifehad been to him the previous day in keeping footballscores up to the minute.On another occasion a telephonecallwhich Wall could not cope with came into the stationfrom an advertiser on a Sunday afternoon. Mrs. Wallrelayed the message to Jarvis at home.c.The June 9 schedule changeLonnie Stanton was hired by Respondent around thefirst of April.He and Raymond Moorehead are membersof theKansasNationalGuard. They are required toattend a weekend drill once a month. KEWI broadcastson a 7-days-a week, 24-hours-a-day schedule with theexception of midnight to 6 a.m. on Monday.BeforeStantonwas hired,theabsence of Moorehead on aSaturday and a Sunday because of his military obligationcaused a problem which Respondent solved each monthby finding another disc jockey who could cover for him.The addition of Stanton to the staff and his andMoorehead'sabsence on the same weekend complicatedthe problem to the point where a permanent schedulewhich would give each a weekend schedule with anotherannouncer, either disc jockey or newsman,who could runthewhole shebang himself once a month when Stantonand Moorehead were gone became a better solution.Keith Christian left Respondent on June 1 to join theUnited States Navy. Raymond Goldsich was placed on afull time status to cover the gap left in Respondent's discjockey schedule by his departure.Because of the necessityof working Goldsich into the schedule on a 40-hour basiswhile Christian's departure left only a 10-hour gap in disc115jockey programming and because of a desire to resolve theStanton-MooreheadNationalGuard problem in themanner indicated, Jarvis issued a completely revampedwork schedule, effective Sunday, June 9. Prior to thechange, James Connors worked as a disc jockey fromnoon to 6 p.m. on Saturdays, with Lonnie Stantonopposite him as newsman. Both had Sunday off. Stanton'sshift ran until 7 p.m. which carried him an hour intoGoldsich's 6 p.m. to midnight show. (Goldsich workedSaturday nights only.) After the change, Moorehead hadthe Saturday afternoon disc jockey trick, with Goldsichopposite him as newsman. Connors wound up with the 6p.m. to midnight Saturday shift, doubling as both discjockey and newsman. Prior to the change Graham workedas newsman from 6 a.m. to noon, Monday throughSaturday, opposite disc jockey Jarvis. Both had Sundaysoff.Moorehead had Saturday off but was required towork a split shift on Sunday, 9 a.m. to noon and 6 p.m.tomidnight, with no newsman opposite him. After thechange Lonnie Stanton worked the Saturday morningnews trick opposite Jarvis. Graham had Saturday off butwas required to work a split shift on Sunday, as newsmanfrom 10 a.m. to 1 p.m. and as both from 6 p.m. untilmidnight. His old Monday shift as newsman from 6 a.m.to noon remained unchanged. The new schedule solvedRespondent'sNationalGuard problem in that, onweekendswhen Stanton and Moorehead were away,neither was scheduled to work on Sunday and Jarvis andGoldsich could get along by themselves on Saturdaymorning and afternoon respectively.In a schedule effective July 14 Graham was relieved ofhis Sunday morning shift, returning to the 36 scheduledhours basis which he had worked before the June 9change.In a scheduleeffectiveAugust 12, Graham andConnors swapped the Saturday night and Sunday nightshows. Jarvis ordered the change in order to end thenecessity forGraham to return to work on Mondaymorningsonly 6 hours after finishing his stint on Sundaynights.d.ConclusionsIn each of these three areas I am convinced thatRespondent acted out of a desire for revenge against thestrikers. I rely for this conclusion on the fact that, onJune 12, Jarvis told Goldsich that Graham had beendisloyal to Respondent when he went out on strike andwas only getting what he deserved in the June 9 schedule.While this is, technically,an admission of an illegalmotive as to only one of several discriminations alleged bythe General Counsel, it throws such a blinding light on theatmosphere that prevailed just after the May strike that itreveals the real reason for each of the petty vengeancesJarvis took against employees who had the termerity toexercise their legal right to strike.Inaddition,withrespect to each of the discriminations, I do not credit theostensiblereasonadvancedbyRespondent for thefollowing reasons:(1) In arguingthatChristopher Graham is excludedfrom an announcers' unit because he is a supervisor,Respondent does not take the position that his title ordutieswere any different after the strike than before.Therefore,he was still news director and, in Respondent'sview, responsible for collecting the news after the strike. Ifcarrying out that responsibility required him to be on24-hour call for on-the-spot news coverage before thestrike,he should have been subject to the samerequirement after the strike.But the requirement carries 116DECISIONSOF NATIONALLABOR RELATIONS BOARDwith it 24-hour use of the news car. To say, asRespondent does, that it did not give the car back toGraham immediately once the strike was over because itfound that Jarvis or Stanton could carry the responsibilitysatisfactorily is to say that Graham had ceased to be newsdirector insofar as that title has any real significance.SuchanargumentistotallyinconsistentwithRespondent'smajorityargument that Graham is asupervisor.(2)Timing alone is enough to give the lie toRespondent's excuse that Jarvis could not permit Wall tocontinue to eat his lunch in the disc jockeys' loungebecause it interfered with Jarvis' business use of thetelephone. Jarvis succeeded Russell as program directoron April 17. Wall ate his lunch in the lounge withoutobjection in the month between April 17 and May 17.Jarvis forbade such conduct on the first day after thestrike.There is no fact other than Wall's participation inthe strike to account for the change in the rules. The samereasoning applies to Jarvis' forbiddingWall to have hiswife with him at the station on Sunday afternoons sinceJarvis acted on the first Sunday after the strike. Jarvis'excuse that he invoked Respondent's policy againstvisitorswhile on the air the first time he learned Mrs.Wall was in the station fails before the clear proof that heknew full well what was going on before the strike.(3)Finally,Respondent's coincidence explanation forthe fact that, in the June 9 schedule, Connors wound upwithaSaturday night shift instead of a Saturdayafternoon shift and Graham wound up with a Sundaynight shift that gave him only 6 hours off before he had toreturn to work on Monday morning instead of a Saturdaymorning shift is completely incredible. I do not doubt thatRespondent's motive for revamping the schedule was tosolve itsNational Guard problem at the same time itwove Goldsich in. I am equally convinced, however, thatJarvis took advantage of the opportunity to punishstrikersand reward non-strikers. There is no otherexplanation for the fact that Jarvis' solution was to preferGoldsich, whose experience to that point had been as apart time employee only, over Connors, an experiencedradio announcer, as the man who would work by himselfwhen Raymond Moorehead had to be away. To say, asJarvisdid,thatConnorswas better qualified thanGoldsich to work the Saturday night shift will not standclose inspection either, for Saturday night was the veryshift that Goldsich had worked as a regular part-timerprior to June 9. The easy solution, as far as LonnieStanton's National Guard duty was concerned, was to puthim on as Saturday afternoon newsman opposite Connors'pre-June 9 disc jockey show. The fact that Jarvis chose tosolve the problem the hard way makes his motive clear.With respect to Graham, the fact that Jarvis chose thenews director rather than some other disc jockey, sayGoldsich, the new man, to replace Moorehead on hisSunday shows is equally illuminating.Wall's eating of his lunch in the disc jockeys' loungeand having his wife in the studio with him on Sundayafternoons are not conditions of employment of the samemagnitude as Graham's use of the news car for personalbusiness, with the attendant increase in his real salary, orGraham'sandConnors'lessoneroushoursofemployment, but they are substantial enough to beconditions of employment in the circumstances of thesecases. I find, therefore, that Respondent changed theconditions of employment of Wall, Graham, and Connorsin the manner indicated because they engaged in the Maystrikeand thereby, in each instance, violated Section8(a)(3) of the Act.2.Discrimination against Gregory Aust18Gregory Aust began working for KEWI on April 15.His only prior experience as a radio announcer had beenatKUSN in St. Joseph, Missouri, a sister station ofKEWI. At KUSN Aust had worked as the all night showdisc jockey from August 1967 until he quit sometime priorto being hired at KEWI. His manner of quitting was toleave a note that he would not be back in the controlroom at the end of a shift. All-night disc jockeys, at bothKUSN and KEWI, are alone in the studio while they areworking.Aust was hired by Russell at KEWI with knowledge ofthe difficulties he had had at KUSN, the manager havingtoldRussell that Aust tended to deviate from KUSN'son-the-air policies and programming format, preferring tocreate his own image as an entertaining personality. Austwas assigned to KEWI's all-night disc jockey show. Asadditional duties he was required to prepare the daily civiccalendar and poop sheet, noncommercial items of localinterestwhichRespondent broadcasts in the publicinterest.KEWI, like KUSN, has an on-the-air policy anda programming format. KEWI's policy and format aredesigned to project the total image to listeners whichRespondent has decided will make KEWI a successfulradio station.The image which Respondent seeks toproject is that of a contemporary music and news station,that is, a station whose around-the-clock programming islimited to disc jockey music shows interspersed with newsat 20 minutes after the hour, 20 minutes before the hour,and 5 minutes before the hour. The music which discjockeys are permitted to present is strictly limited to the40 top records at any given moment, as determined byrecord sales in the Topeka area, some 20 or 30 other newrecords known as "comers" which Jarvis and Moorehead(who has the additional title and duties of "musicdirector") have decided show promise of rising to top 40stature,and a few former top 40 tunes known as"classics."The format calls for disc jockeys to playrecords of their own choosing from each of these stacks ina certain ratio and sequence during a given time period.There are other rules about such things as not presentinga commercial immediately before a newscast. The mostsacred rule is not to omit any of the commercialsscheduled during a given time period.Respondent's image is one of bright, cheerful,entertaining young disc jockeys who do not, however, lettheirchatterovershadow theirmusic.Within theon-the-air policy and programming format laid down byRespondent disc jockeys are free to plan and present theirshows as they see fit.When Aust was hired in April he was informed ofRespondent's policies and format, including the fact thatRespondent has a 90-day probation period for newemployees. Probation was never mentioned to him againup to and including his discharge on July 15, 3 months tothe day from his hire. Prior to the May strike, Austreceived frequent instruction and criticism from Jarvisabout his work. These efforts to mold Aust into aKEWI-model disc jockey took the form of conversationsbetween Jarvis and Aust when Jarvis reported in themorning to begin his, show as Aust was finishing his aswell as memoranda sent to Aust by Jarvis. However,during the prestrike period Jarvis did not speak to Aust"The facts in this section are essentially undisputed. MIDLAND BROADCASTERS, INC.and then follow up the conversation with a memorandumon the same subject.As already related in detail, Aust joined with Connors,Wall, Graham, and Stanton in the activities which led upto formation of the Union and the May strike. Austvacillated somewhat before he cast his lot irrevocably withtheUnion by joining in the strike. On Sunday, May 12,Aust called Russell at home to tell him he was notinvolvedwith the Union, despite the fact that he hadsigned the "letter of intent" 2 days before and signed theauthorization and charter the following day. In the lastfew days before the strike, Aust told Russell on severaloccasions how happy he was to be given a second chanceby Respondent, how much he liked his job, and how hedid not want any trouble. On May 17, as Aust wasleaving at 6 a.m. he shook hands with Jarvis and told himthat,while he was joining the strikers, he really did nothave his heart in it. He added, "No matter what happens,no matter how much dissension we have, I want to remainfriends." Jarvis replied, "You are doing a good job on theair."In the period after the strike, Aust continued to receiveinstructions and criticism from Jarvis. During this time,however,Aust,likeotherstrikers,receivedmorememoranda then before and the memoranda tended tosupplement and memorialize conversations already held.Also in the period after the strike, Aust on twooccasions asked Jarvis to transfer him from the all-nightshow to a better shift. The first was around the time KeithChristian left. The second was when a new disc jockeynamed Steve Keating was hired, apparently shortly beforeAust's discharge.19He was told that he could not betransferred because of his attitude. Other disc jockeys whostarted with Respondent on the all-night show advanced toa better shift when a new man joined the staff and tookover the all-night show although the record does notestablishthatRespondent invariably followed thispractice.Aust was discharged at 11:15 p.m. on Monday, July 15,a few minutes before he was to go on the air. Russellmade the decision to fire him and Jarvis executed it. Noreason was given to Aust, either then or later, for hisdischarge.He had been late for work the precedingSaturday.When Jarvis gave him his check and told himhis services were no longer required, Aust referred to thatfact, pointing out that Jarvis, too, had been late for workon occasion. Jarvis replied, "That is none of yourconcern."Respondent contends that Aust was discharged forconsistentlyanddeliberatelyfailingtofollowRespondent's policies and format, attempting to substitutehis own concept of the kind of disc jockey he wanted tobe.He was discharged on July 15, despite advice ofcounsel that an unfair labor practice charge might result,rather than at some earlier or later time because that datemarked the end of his probationary period and, as Russelltestified, ". . . it would be necessary to take this action orelse everybody would think they could get away withmurder and do anything they wanted to and disregardformat entirely.""The name SteveCurtis firstappears on the schedule effective June 9,where he is shown as a part-timer working a Sunday morning show only.(I assume the Keating-Curtis discrepancy is another example of the realname-stage name syndrome which plagues these cases.)On a scheduleeffectiveJuly 14,Curtis is a full-timer whose hours are basically 6 p.m. tomidnight,and Aust is still listed as the all-night disc jockey.117Russell and Jarvis catalogued a long series of Aust'sfailures and shortcomings,beginningsoon after his hireand ending only with the weekend preceding his discharge.There is no point in detailing all their criticisms, for thesimple fact is that most, if not all, of them are true. Austadmitted that he did not always follow to the letterRespondent's ruleswithrespecttonewscasts,notbalancing content of the 55 newscasts as required, orkeeping his finger on the beeper a shade too long, orgoing directly from a commercial into the news, ormiscuing the tape cartridges which contain portions of theintroduction and close to newscasts, or failing to keep aserious tone even when recountingamusingstories.Headmitted that he misidentified KEWI on the air, giving,instead, the call letters of another station. He did notdispute that he did not adhere strictly to Respondent'srule of one record out of this stack, followed by anotherout of that stack, followed by another out of the thirdstack but, rather, played the records placed in the controlroom by Respondent in a different order. He denied thathe "screamed" on the airin the sensethat the word wasused during the hearing although he admitted that he didraise his voice and speak in the manner of "rock jocks,"10another expressionwhich assumed term-of-art statureduring the hearing.31 He admitted that he frequently failedto prepare the civic calendar and poop sheet as he wassupposed to. He did not dispute that he talked longerbetween records than a strict adherence to Respondent'spolicywould dictate.He admitted that he was late forwork the Saturday night before his discharge. But otherannouncers testified and Respondent conceded that allannouncers make all of these mistakes or commit all ofthese transgressions at one time or another without anydire consequences. And Respondent does not argue that itdischarged Aust for any particular one or more of theseincidents. Instead, it contends that the totality of Aust'sconduct, during the 3 months he worked for KEWI, addedup to a nondiscriminatory cause for discharge because itevidenced an attitude of defiance of Respondent's policiesand substitution of Aust's.The key to this aspect of the case lies in the wordattitude.Aust was the kind of disc jockey he was from thetime he was hired until he was fired. If anything, heimproved at least slightly during his tenure as he becamefamiliar with and adept atusingRespondent's equipment.Yet the shortcomings which Respondent would use tojustify his discharge after the strike were not so seriousbefore as to prevent Jarvis' responding to Aust's friendlygesture of goodwill on May 17 with an assurance thatAust was doing a good job on the air. The attitude thatchanged after the strike was Respondent's, as evidencedby Jarvis' remark to Aust on May 17 when contrastedwith his remark to Goldsich on June 12 that anotherstrikerwas getting what he deserved. I find, therefore,that,regardlessof how high the level ofRussell'sexasperation with Aust as a disc jockey may have been onJuly 15, but for Aust's participation in the May strike hewould not have been discharged. For the same reasons, Ialso find that Respondent was similarly motivated when itrefused to transfer him to a more desirable shift when itadded new full time employees between the end of thestrike and July 15 who could have been assigned to theall-night show.By refusing to transfer Aust and by"Respondent denied vehemently that it operated a "rock-and-roll" radiostation and that the image it seeks to project has anything in common withthe mannerisms of discjockeys featured on that kind of a station."I conclude this is a distinction without a difference. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDdischarginghim for his union activities,RespondentviolatedSection 8(a)(3) of the Act.WhitinMachineWorks,100 NLRB 279.3.Discharges of James Connors, Stanley Wall, andChristopher Graham"One of the things Respondent requires its disc jockeysto do is to read"one-liners"on the air.One-liners arebrief promotional statements, for example, "This is BigKee Wee, let the good guys put you in the music seat."They are kept on a circular spindle in the control room,one one-linerto a 3 by 5 inch card. Disc jockeys aresupposed to read them in rotation, three or four eachhour, flipping over each card on the spindle as it is readand reading the next card on top when one-liner time nextrolls around.In practice,prior to August 1, disc jockeyssometimes picked and chose among the one-liners on thespindle without any protest from Respondent. From timeto time, all of the one-liners were removed from thespindle and replaced with a large new batch in order tokeep Respondent's promotional efforts fresh. In additionto the one-liners on the spindle just prior to August 1,there was, in the control room, taped to theglass wallbetween the control room and the newsrooms' a set ofseven additional one-liners which read:This is Big Kee Wee, the Kansas giantThis isBigKeeWee, first in Topekaand gettingfirsterThis is Big Kee Wee, number one in TopekaThis is Big Kee Wee, Topeka's top soundThis is Big Kee Wee, on top of the heapThis is Big Kee Wee, the Kansas kingThis is Big Kee Wee, the people's 1 choiceThese one-liners were marked "Please Rotate." On specialoccasions Respondent substitutes special one-liners for thegeneralpromotional one-liners usually used.Prior toAugust 1 no disc jockey ever refused to read a one-linerplaced in the control room by Respondent.James Connors, Stanley Wall, and Christopher GrahamstruckRespondent for a second time on August 1 inprotest of Respondent's refusal to recognize and bargainwith the Union. They returned to work on August 5.On August I Jarvis removed=' the spindled one-linersand replaced them with a new set which read:This is Big Kee Wee, the fairest of them allThis is Big Kee Wee, the world's greatest radiostationThis is Big Kee Wee, and this is good guy (name ofannouncer), I love big Kee Wee and I'm proud youdo tooThis is Big Kee Wee, 1 and we still try harderThis is Big Kee Wee, I'm proud to be a part of theworld's greatest radio stationThe new one-liners were lettered on a 5 by 8 inch cardwhich Jarvis placed next to the control room console. The"There is no dispute about the facts in this section."Disc jockeys broadcast from the control room;newsmen,from thenewsroom.The glass partition permits them to see each other in order tocoordinatetheirefforts.Or covered;the record is unclearcard also bears the notation "Use T.F. [til further notice?]PleaseRotate Evenly."Jarvis testified his reason for replacing the one-liners onAugust 1 was that ". . . we were getting ready to docertain promotionsinassociationwith a period we hadcoming up. This was to improve the image of the station,number one, we are all good guys, we love our work, welike our station and it is a great station, number one.Number one, this is what we were trying to get across." Ido not credit Jarvis. I find, relying on the speed withwhich he acted when Connors, Wall, and Graham beganpicketingRespondent's studios on August 1, that Jarvis'purposewas to counteract the adverse publicityRespondent was receiving that some of its good guys weretelling the community, by their picketsigns,that in theiropinion, "KEWI refuses to recognize and bargain with itsannounceremployees in violation of the National LaborRelations Act Topeka Association of Radio Announcers."From August 5, when they abandoned their secondstrike,untilSeptember 3 Connors, Wall, and Grahamrefused to read the new one-liners on the air. They did soon the advice of counsel that they had a Section 7 rightnot to read material which made Respondent out to be agood employer when their labor dispute demonstratedtheir real view that Respondent was a bad employer. Onthe stand, Connors, in response to a request that he readthe new one-liners as he would have read them on the air,articulated their reasons for taking this position thus:You have to smile and sound sincere, and say this isBig Kee Wee, the best in the west, which sounds youarecompletelysoldoncompany policies,yourtreatment of the company and you are really in lovewith the company. After the fact we have been out onstrike once and newspaper articles had appeared, theother radio stations had mentioned the fact on theirnewscasts that we had been out on strike, the generalpublic knew about it and to us it appears to have to dothis, in fact, tells the people we really did not mean itwhen we were on strike. We really love Big Kee Wee.They [that is, the public] do not feel this is a job, youare doing this just because you are forced to. Thepublic listens and accepts what they hear. They [that is,all the new one-liners]all do [that is, convey the samemessage],because of what they say and the way theyare used in this context.Graham put it this way:Ifelt that they reflected on my decision to joinTARA. They were trying to get me to say somethingthat quite literally I did not believe that would havebeen the exact reversal of the reasons I went out onstrike.Wall put it this way:... because it is against what we have tried to strivefor,we have went on strike because of unfair laborpractices and the next day we come back and thesecards are up and they are requiring us to state over theair to all thoselisteningtoKEWI to say they arefairest of them all. And the same thing with these cardsthat just came up, they are about the same, a few havebeen deleted, thty are saying `the world's greatest radiostation' and I am not going to admit this.Respondent soon became aware of the refusal to readthe new one-liners and the reason. In a memorandumdatedAugust 17 containing various criticisms ofConnors's work, Jarvis wrote: MIDLAND BROADCASTERS,INC.119I've . . . also been listening to you quite frequentlythis past week and have noticed in many hours of yourprogram you have failed to give the flip cards that Ihave posted on the giant flip card.The hot clock=sindicates that these should be read 3 times per hour andthey are to rotate there are 5 of them.All 5 of the oneliners are to [be] rotated by all jocks andwillbe readas per hot clock.We all tend to forget once and awhilebut you have repeatedly ignored the flip cards on yourprogram.Similarmemoranda to Graham and Wall also datedAugust17containsimilarstatements.Anothermemorandum to Connors dated August 21 containsanother reference to failure to read the new one-liners.On September 3, on advice of counsel and in order tobring the dispute to a head,Respondent removed theAugust I one-liners from the control room and replacedthem with four which read:This is Big Kee Wee,the best in the WestThis is Big Kee Wee, Number One, and we still tryharderThis is Big Kee Wee, the world'sgreatest radiostationHi, this is(name of announcer)and I'm another goodguy from Big Kee Wee, the station that loves people,and the station people loveThe new one-linerswere circulated to all announcerswith a memorandum from Russell dated August 30 whichreads:Attached is a new series of station one-liners. Eachof these are to be read on the air once an hour duringyour disc jockey shift.Failure to do so will be an act of insubordination andwewillconsideryou to have terminated youremployment"withKEWI.Allprogramswillberegularly monitored to insure compliance.We regret we find it necessary to take this stand.Never in the history of this station has it beennecessary to issue such a memorandum concerningprogramming policies and compliance therewith. It isthe result of one person'srefusal [a reference toConnors] to follow instructionswithregardtoone-liners which have been posted in the control room.When Connors finished his afternoon show at 6 p.m. onTuesday,September 3, he noted on his log that he had notread the one-liners.In addition,he scrawled on his copyof the August 30 memorandum,"As I stated before. Onthe advice of my lawyer I will refuse to read the flipcards.Jim Connors"and turned it in too. Russell typedon the top of the same piece of paper:To: Jim ConnorsFrom:Bob RussellOn the advice of our attorney,your failure to complyconstitutes clear cut insubordination.Thus,as noted inthismemo below, you have terminated youremployment effective 6 PM, Sept.3, 1968./s/ Robert F.Russelland returned it to Connors.The next morning,at the opening of the hearing in thiscase,theGeneralCounsel amended the complaint toallege the discriminatory discharge of Connors.Wall andGraham both took the stand on September 5. Walltestifiedthathe had deliberately failed to read theSeptember 3 one-liners on his 10 a.m. to 2 p.m. show onSeptember 4. Counsel for Respondent stated that hisemployment was terminated.Graham testified that, whilehe had not yet appeared as a disc jockey since theSeptember 3 one-liners had been introduced,he plannednot to read them at the first opportunity,his disc jockeyshow on Saturday,September 7. Counsel for Respondentstated that if he did so, he too would terminate hisemployment.The General Counsel indicated his intentionto move to amend the complaint at an appropriate time toallege the discriminatory discharges of Wall and Graham.Irecessed the hearing for 2 weeks to give the situationtime to come to a head.Graham refused to read theSeptember3one-linersonSeptember 7.He wasdischarged on September 9.Over the Labor Day weekend,August 31 throughSeptember 2, Respondent placed in the control room aspecial set of one-liners keyed to the theme of safe holidaydriving. Connors,Wall, and Graham read them on the airwithout comment.During the period from August 5 untilthe various discharges,each occasionally read one of theone-liners on the card taped to the controlroom newsroompartitionwhich had been there prior to their Auguststrike.During the hearing the General Counsel cited thedoctrine of constructive discharge as his theory withrespect to the discharges of Connors,Wall, and Graham.However,hisbriefdoesnotmentionconstructivedischarge and cites no cases. Instead,he argues this way:In the analysis of this issue the fact that these discjockeyswerepersonalitiesmustbetakenintoconsideration.Their picketing had been publicized byall the news media.If they then went on the air andpraised the Company those people listening to themwould feel that there really was no problem with theCompany and the purpose of the picketing would bedefeated.Itmust be taken into consideration that theaverage person listening to the radio does not know adisc jockey is required to read one-linersand mostprobably thinks that disc jockeys make these slogans upas they go along.The average person probably feelsthat this is a sincere expression of opinion.'The narrow issue presented by the discharges ofConnors,Wall, and Graham is whether radio announcershave a right under the Act to refuse to read on the airwords which their employer insists that they read on theground that the words publicize the employer's side of alabor dispute to the detriment of their own.Any analysisof that issue must start with the nature of a radioannouncer's job.While he is on the air a radio announcer's only functionis to broadcast sounds which his employer wants on theair.Whether he is reading a commercial, a public serviceannouncement or a promotional one-liner,activating a"A diagram,in the form of a clock face,in the control room which tellsdisc jockeys in which quarter-hour segment of each hour regularlyrecurring program items such as news and one-liners are to be read."Counsel for Respondent would make an issue out of whether Connors,Wall and Graham were discharged or quit. I think this is anotherdistinction without a difference and find that they were discharged."For purposes of my analysis I have considered General Counsel'sconclusions as if they are facts, even though the record contains noevidence on the points and I do not consider this a subject as to which Imay take judicial notice No criticism of General Counsel is intended bythis comment.What the average person knows or thinks about radio discjockeys,if,indeed,he knows or thinks anything,are matters incapable ofproof within the scope of a Labor Board hearing. 120DECISIONSOF NATIONALLABOR RELATIONS BOARDtape recording of a newscast lead-in or conclusion, playingthe latest rock-and-roll record, or a simply ad libbingwords off the top of his head, the final decision as towhether the sounds he has sent out are acceptable is hisemployer's and not his. In this respect, the announcers inthis case must be distinguished from employees on otherjobs. If a trucking firm bought air time and made adissident driver read a statement that the firm does notcommit unfair labor practices, a violation would be clearbecause what the firm was forcing its employee to do,even though part of its Section 8(c) right to get its side ofthe labor dispute before the public, is totally unrelated tothe driver's regular duties. Here, if Respondent's disputehad been with its engineers rather than its announcers andithad insisted engineers read on the air a statement thatRespondent does not commit unfair labor practices as theprice of saving their jobs, the same conclusion wouldobtain.ButConnors,Wall,andGraham are nottruckdrivers or engineers. They are radio announcers, andtheir job, day in and day out, labor dispute or no labordispute, is to put Respondent's words, not their own, onthe air. Therefore, I begin by concluding that the doctrineof constructive discharge has no relevance to the issuepresented here. Respondent did not move Connors, Wall,and Graham from the comfortable, pleasant control roominwhich they had always worked to a hellhole. It did notremove their familiar equipment and substitute strange ordilapidated tools for them to work with. It did not takethem off the air and hand them brooms. All it did wasinsist that they do what they had always done, readRespondent's words on the air." Consequently, in myview, General Counsel can only prevail on this issue if thewords Respondent furnished are so directly related to thelabor dispute and so unrelated to Respondent's generalpurpose of promoting its business that it can reasonablybe said that the announcers' Section 7 rights have beenviolated in a manner and to an extent which outweighsRespondent's Section 8(c) right to state its case to thepublic. A flat statement that Respondent does not commitunfair labor practices or something equally bald andunambiguous would, I think, tip the scales in the GeneralCounsel's favor. This leads me, perforce, to determinewhether the words which Respondent did insist Connors,Wall, and Graham read were so unrelated to one-linerswhich they read when there was no labor dispute as toconsitute an unreasonable attempt by Respondent to forcethem to undermine their own rights.Respondent introduced into evidence all the one-linerswhich had been used on the control room spindle in theyear preceding the hearing. I do not consider it necessaryto reproduce in this decision the words appearing on 352cardsmeasuring 3 by 5 inches. A few one-liners in thisgroup, selected at random, are:This is ever newer KEWI, where you get service with adialThis is Big Kee Wee, as much fun as being awakeThis is Big Kee Wee, no money down, years to playThis is Big Kee Wee, better than crackerjacks, Kee Weehas a new surprise every day"Jarvis issued a memorandum in June or July that all news itemsconcerning unions must be cleared with him before being put on the av.There is no evidence that any announcer ever objected. Apparently theGeneral Counsel does not claim that Respondent did not have a right tocontrol the content of its programming in this respect.This is Big Kee Wee, with the secret that unlocks theflavorAmong the pre-August 1 flip cards appears one of theslogans objected to by Connors,Wall,andGraham,namely:This is Big Kee Wee, number one and we still tryharderThe good guys theme recurs over and over, as, forexample, in:This is Big Kee Wee, let the good guys put you in themusic seatThis is Big Kee Wee, the wonderful world of the goodguysOthers paraphrase the ideas in some of the post-August lone-liners although the actual words are different, forexample:This is Big Kee Wee, the Mid-West's friendly giantAs a group they tend to run to puns and parodies onpopular sayings as a slogans similar to the allusion to theobjected to, "This is Big Kee Wee, the fairest of them all"makes to the evil Queen's "Mirror, mirror on the wall,who's the fairest one of all?" in Snow White.There is, I find, a slight difference between thepre-August 1 one-liners, considered as a group, and thepost. The ones which Connors, Wall, and Graham refusedto read make slightly more directly and forcefully thepoint that the speaker loves and is happy with Big KeeWee. However, the distinction is so fine and so subtle thatithas no significance since, I conclude, the post-August 1one-linersfallfarshortof the sort of direct andunambiguous statement that "We do not, either, commitunfair labor practices, regardless of what those pickets aretrying to tell you, dear public," required to outweighRespondent's Section 8(c) rights.Finally, I further find that Respondent did not resort tothedispute over the one-liners as a pretext to maskdischarges reallymotivated by Connors',Wall's,andGraham's union activities. I disagree with the GeneralCounsel statement that "What Respondent did [when itissued the August 30 memorandum] was to set up theUnion members with a choice of either saying to thepublic that they didn't really mean that the Company wasunfair when they picketed or refusing to do so and therebyterminating their employment." I find, rather, thatRespondent changed the one-liners on August 1 for thelegitimate purpose of countering the Union's picketingand that the situation escalated step by step thereafterwithno intention on Respondent's part of forcingConn,)rs,Wall, and Graham to quit. I am especiallypersuaded to this conclusion by the fact that Respondentremoved from the list of one-liners it insisted on at theultimatum stage "This is Big Kee Wee, the fairest of themall,"theonlyone-linerwhich contains a word-"Fairest"- close to an expression - "unfair laborpractice"- of significance in the labor dispute betweenRespondent and the Union. I interpret this omission aspart of a deliberate and reasonable effort on Respondent'spart to give Connors, Wall, and Graham one last chanceto back down without compromising Respondent's rightto control its own programming.For the reasons stated, I find that Respondentdischarged Connors,Wall, and Graham, not because oftheir union activities, but because of their insubordinationin refusing to perform a part of their normal duties which MIDLAND BROADCASTERS, INC.121Respondent had a legal right to insist they perform. Theyhad a right to strike, a right they invoked twice duringtheir extended confrontation with Respondent. They hadnorighttoengage inapartialstrike.RivieraManufacturing Co.,167 NLRB No. 103;John S. BarnesCorp.,165 NLRB No. 58;Stop & Shop, Inc.,161NLRB75.Cf.Uniform Rental Service, Inc.,161NLRB 187;Ador Corporation,161NLRB 1042.D. The 8(ayS) AllegationsIhave found in section A above that all theprerequisites to bargaining were present on May 10 whenthe announcers met with Russell. I have found in sectionsB and C above that Respondent thereafter committedserious and substantial unfair labor practices. I now find,relying on the evidence which establishes the unfair laborpractices, that Respondent engaged in such a course ofconduct in order to gain time to undermine the Union bydissipating itsmajority and in complete rejection of theprinciple of collective bargaining. I further find that, at notime, did Respondent have a good faith doubt as to theUnion'smajority or the appropriateness of the unit inwhich it sought recognition. Respondent has, therefore,violated Section 8(a)(5) of the Act.JoySilkMills, Inc.,85NLRB 1263, enfd. as modified 185 F.2d 732(C.A.D.C.), cert. denied 341 U.S. 914;Gibson ProductsCompany,172 NLRB No.243;BaumanChevrolet, Inc.,173NLRB No. 781. Cf.J.C.Penney Company,172NLRB No. 82;Merritt Packing and Crating Service, Inc.,172 NLRB No. 202;Fashion Fair, Inc.,173NLRB No.28.Since Respondent was under a duty to bargain with theUnion at the times the various events occurred, it followsthatRespondentalsorefusedtobargainwhen,unilaterally, it changed the terms and conditions of itsemployees' employment by depriving Christopher Grahamof use of the news car from May 20 until mid-July, bycancelling StanleyWall's privileges of eating his lunch inthe disc jockeys' lounge and having his wife with him inthestudioonSunday afternoons, and by assigningGraham and James Connors to less desirable shifts onJune 9. 1 find that Respondent also violated Section8(a)(5) in each of these instances.CONCLUSIONS OF LAWUpon the foregoing findings of fact, and on the entirerecord in these cases,Imake the following conclusions oflaw:1.Midland Broadcasters, Inc., is an employer engagedin commerce within the meaning of Section2(6) and (7) ofthe Act.2.Topeka Association of Radio Announcers is a labororganization within the meaning of Section 2(5) of theAct.3.All employees who regularly or frequently appearbefore themicrophone at Respondent'sradio stationKEWI in Topeka,Kansas,including disc jockeys andnewsmen,butexcludingengineers,productionprogrammers, salesmen,office-clerical employees, guardsand supervisors as defined in the Act, constitute a unitappropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act.4.At all times on and after May 10,1968, the Unionhas been and presently is the representative for thepurposes of collective bargaining of the employees in theunit described above and, by virtue of Section 9(a) of theAct, has been and now is the exclusive representative ofall the employees in said unit for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment,orothertermsandconditionsofemployment.5.By refusing on or about May 10, 1968, and at alltimes thereafter, to bargain collectively with the Union inrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment, of theemployees in the unit described above; and by unilaterallychanging the terms and conditions of employment ofChristopher Graham on or about May 20, 1968, StanleyWall on or about May 21, 1968, and on or about May 26,1968, and Christopher Graham and James Connors on orabout June 9, 1968, Respondent has refused to bargainwith the above-named labor organization and thereby hasviolated Section 8(a)(5) and (1) of the Act.6.By failing to return the news car to CrhistopherGraham on or about May 20, 1968; by cancelling StanelyWall's privileges of eating his lunch in the disc jockeys'lounge on or about May 21, 1968, and of having his wifewith him in the studio on Sunday afternoons on or aboutMay 26, 1968; by transferring Christopher Graham andJames Connors to less desireable shifts on or about June9, 1968; by refusing to transfer Gregory Aust on variousdates in June and July, 1968; and by discharging GregoryAust on or about July 15, 1968, all because of the unionactivitiesof the employees named, Respondent hasdiscriminatedwith respect to their hire and tenure ofemployment,discouragingmembershipintheabove-named labor organization, and thereby has violatedSections 8(a)(3) and 8(a)(1) of the Act.7.By interrogating its employees about their unionactivities,by threatening them with loss of economicbenefits if they persisted in such activities, and bypromising them economic benefits if they refrained fromsuchactivities,Respondenthasintereferedwith,restrained, and coerced its employees in the exercise of therights guaranteed to them by Section 7 of the Act andthereby has violated Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.9.Respondent has not committed unfair labor practicesby requesting that an employee obtain for it a copy of astatement furnished by him to a National Labor RelationsBoard investigator in support of a charge filed byRespondent against the above-named labor organizationor by discharging James Connors on or about September3, 1968, Stanley Wall on or about September 5, 1968, andChristopher Graham on or about September 9, 19 68.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.Ihave found that Respondent has discriminated againstGregory Aust. Therefore, I will recommend, not only thatRespondent offer him reinstatement to the position thathe formerly held, namely, that of a disc jockey, but that italso assign him to a show other than the all-night show. Iwillalso recommend that Respondent make Aust wholefor any loss of earnings he may have suffered as a resultof his discharge by paying to him a sum of money equal 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDto that which he normally would have earned as wagesfrom July 15, 1968, to the date of Respondent's offer ofreinstatement,lesshis net earnings during such period,with backpay and interest thereon to be computed in themanner prescribed inF.W.Woolworth Company,90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716. Since James Connors, Stanley Wall, andChristopherGraham are no longer employees ofRespondent,Iwill not recommend that Respondent takeany steps to remedy the various discriminations practicedagainst them.Iwill also recommend that Respondent bargain, uponrequest,with the Union in respect to the rates of pay,wages,hours of employment, and other terms andconditionsofemployment of its announcers. SinceConnors,Wall, and Graham are no longer employees ofRespondent,Iwill not recommendthatRespondent takeany steps to revoke the changes it unilaterally made in theterms and conditions of their employment.Since the unfair labor practices which Respondent hascommitted are flagrant and exhibit a deliberate purpose tothwart the rights of its employees, I will recommend thatitcease and desist from interfering with those rights inany manner.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following RecommendedOrder:MidlandBroadcasters,Inc.,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Interrogating its employees about their unionactivities.(b)Threatening its employees with loss of economicbenefits if they persist in their union activities.(c) Promising their employees economic benefits if theyrefrain from union activities.(d) Discriminating against its employees by dischargingthem or by changing the terms and conditions of theiremployment in order to discourage memberhsip in theTopeka Association of Radio Announcers or any otherlabor organization.(e)Refusing to recognize and bargain with the TopekaAssociationofRadioAnnouncersastheexclusiverepresentativeof its employees in the unit foundappropriate herein.(f)Unilaterally changing the terms and conditions ofemployment of its employees in the unit found appropriateherein without bargaining with the Topeka Association ofRadio Announcers as the exclusive representative of theemployees in that unit.(g) In any manner interfering with, restraining, orcoercing its employees in the exercise of the rightsguaranteed in Section7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)OffertoGregoryAust immediate and fullreinstatement to his former position as a disc jockey, or toa position substantially equivalent thereto in that it utilizeshis services as a radio announcer,and assign him to ashow or duties other than the all-night disc jockey show,without prejudice to any seniority or other rights andprivileges enjoyed; also, make him whole for any loss ofpay suffered as a result of Respondent's discriminationagainst him in the manner set forth above under "TheRemedy."(b)NotifyGregory Aust if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Trainingand Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allrecords,socialsecuritypayment records, timecards,personnel records and reports, as well as all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this Recommended Order.(d)Upon request, bargain collective with the TopekaAssociation of Radio Announcers with respect to rates ofpay, wages, hours of employment, and other terms andconditionsof employment of the employees in theappropriate unit described above under "Conclusions ofLaw" and, if an understanding is reached, embody suchunderstanding in a signed agreement.(e) Post at its studio and transmitter in or near Topeka,Kansas,copiesofthenoticeattachedmarked"Appendix."" Copies of such notice, on forms to beprovided by theRegionalDirector for Region 17, afterbeing duly signed by an authorized representative ofRespondent, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily placed.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director for Region 17, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.70I further recommend that the complaints in these casesbe dismissed insofar as they allege that Respondent hascommitted unfair labor practices by Robert F. Russell'sinterrogationof employees on or about May 21, June 1,and June 13, and by discharging James Connors on orabout September 3, 1968, StanleyWall on or aboutSeptember 5, 1968, and Christopher Graham on or aboutSeptember 9, 1968."In the event that the Recommended Order'is adoptedby theBoard, thewords"This notice is posted by order of the National Labor RelationsBoard after a trial at which all sides had the chance to give evidence, theNational Labor Relations Board found that we,Midland Broadcasters,Inc., violated the National Labor Relations Act, and ordered us to postthisnotice."shallbe substituted for the words"Pursuant to theRecommendedOrder ofa Trial Examiner of the NationalLaborRelationsBoard and in order to effectuate the policies of the National LaborRelations Act we hereby notify our employees that,"in the notice In thefurther event that the Board's Order is enforced by a decree of the UnitedStates Court of Appeals,the words"this notice is posted by order of theUnited StatesCourt of Appeals"shall be substituted for the words "Thisnotice is posted by order of the National Labor Relations Board.""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read,"Notifythe Regional Director forRegion 17,inwriting,within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuanttotheRecommendedOrder of a TrialExaminer ofthe National LaborRelations Board, and in MIDLAND BROADCASTERS, INC.123order to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:The Actgives all employees these rights:To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or otheraid or protection; andTo refrain from any or all of these things.WE WILL NOTdo anything that interferes with theserights.WE WILL NOTask you whether you are a member of,orarehelping,TOPEKA ASSOCIATION OFRADIO ANNOUNCERS,or any other union.WE WILL NOTthreaten you with lossof your job orany benefits you now enjoy as our employee if youbecomeamemberof,orhelp,TOPEKAASSOCIATION OF RADIO ANNOUNCERS, orany other union.WE WILL NOTpromise to reward you in any way ifyou refrain from becoming a member of, or helping,TOPEKAASSOCIATIONOFRADIOANNOUNCERS,or any other union.WE WILL immediately offer to reinstate GregoryAustto his former position as one of our announcerson a show other than the all-night disc jockey showwithout any change in the seniority or other privilegeshe enjoyedbeforewe discharged him and we will pay tohim any money he lost as a result of our discriminationagainst him with interest at 6 percent.WE WILL recognize Topeka Association of RadioAnnouncersastheonlycollective-bargainingrepresentative of our employees in the bargaining unitwhich is:All employees who regularly or frequently appearbefore the microphone at our radio station KEWI inTopeka,Kansas,including discjockeys and newsmen,but excluding engineers, production programmers,salesmen,officeclericalemployees,guards,andsupervisors as defined in the Act.WE WILL bargain, on request,withTopekaAssociation of Radio Announcers on wages,hours andconditions of employment,and any agreement we reachwill be put in writing and signed.DatedByMIDLAND BROADCASTERS,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectlywith the Board'sRegionalOffice,610 FederalBuilding,601East 12th Street, Kansas City,Missouri64106,Telephone 816-374-5181.